Citation Nr: 1003193	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for personality disorder, 
claimed as an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1960 to August 
1961.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection.  The case 
was previously before the Board in February 2008 and was 
remanded for further development. 

In her March 2005 Substantive Appeal, the Veteran indicated 
that she wanted a hearing before the Board at the RO. A 
hearing was scheduled for August 2007, but the Veteran did 
not appear and did not provide any explanation for her 
absence. Accordingly, her request for a hearing is considered 
withdrawn, and the Board may proceed with review of the 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim was previously before the Board in 
February 2008 and was remanded for further development.  
Unfortunately, another remand is required.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that the Veteran is afforded 
every possible consideration.

The Veteran is seeking service connection for an acquired 
psychiatric disorder which she contends results from her 
experiences in service.  Specifically, she alleges that she 
was "subjected to lesbian activity" in service and that she 
reported these events to a chaplain.  In pursuit of the 
claim, the RO obtained her service personnel records, which 
are identified as evidence of record and discussed in a 
November 2009 Supplemental Statement of the Case (SSOC).  
However, these records are no longer in the claims file, and 
the Board is unable to adjudicate the claim without this 
evidence.  On remand, the Veteran's personnel records should 
be located and returned to the claims file. 

The claims file contains a March 2005 VA mental health 
evaluation, which indicates that he Veteran was diagnosed 
with personality adjustment disorder, to include anxiety, 
depression, psychosis, and panic attacks.  This diagnosis 
appears to exceed the diagnosis of personality disorder that 
was rendered in service.  The examiner does not offer any 
opinion as to whether this condition is related to the 
Veteran's service.  On remand, the Veteran should be afforded 
a VA examination to determine the nature and etiology of the 
Veteran's claimed psychiatric condition.  38 C.F.R. 
§ 3.159(c)(4) (2009).  

The Veteran contacted the RO by letter in March 2008.  The 
return address of that letter differs from the one used in 
the most recent correspondence with the Veteran, which was 
returned as undeliverable.  On remand, the RO should attempt 
to verify the Veteran's correct address.

Accordingly, the case is REMANDED for the following action:

1.	The RO should conduct a search to 
locate the Veteran's service personnel 
records which were cited as evidence in 
the November 2009 SSOC and associate 
them with the claims folder.  If those 
records are unavailable, that should 
noted and the Veteran and her 
representative should be informed.  

2.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the current nature and likely etiology 
of any diagnosed psychiatric condition.  
The claims file must be made available 
to the examiner for review in 
connection with the examination.  Based 
on the examination and review of the 
record, the examiner must provide the 
following:

For any psychiatric disorder diagnosed, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began 
in or was caused by the Veteran's 
service.

A rationale for each opinion should be 
set forth in the report provided.

3.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
her representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


